UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant R Filed by a Party other than the Registrant £ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) R Definitive Proxy Statement £ Definitive Additional Materials £ Soliciting Material Pursuant to §240.14a-12 CytRx Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): R No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: CytRx Corporation 11726 SanVicente Boulevard, Suite650 Los Angeles, California 90049 April2, 2012 Dear Stockholder: You are cordially invited to attend the 2012 Annual Meeting of Stockholders of CytRx Corporation. The meeting will be held at the Hotel Bel Air, 701 Stone Canyon Road, Los Angeles, California at 10:00A.M., local time, on Monday, May 14, 2012. The Notice of Meeting and the Proxy Statement on the following pages cover the formal business of the Annual Meeting. At the Annual Meeting, I will also report on CytRx’s current operations and will be available to respond to appropriate questions from stockholders. We sincerely hope you will be able to attend the Annual Meeting. Whether or not you plan to attend, however, and regardless of the number of shares you own, it is important that your shares be represented at the Annual Meeting. Therefore, please take the time to vote your shares by completing and mailing the enclosed proxy card to us. Thank you for your continued support. Sincerely, /s/ STEVEN A. KRIEGSMAN Steven A. Kriegsman President and Chief Executive Officer CytRx Corporation 11726 SanVicente Boulevard, Suite650 Los Angeles, California 90049 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS to be held on May 14, 2012 Notice is hereby given to the holders of common stock, $.001par value per share, of CytRx Corporation that the Annual Meeting of Stockholders will be held on Monday, May 14, 2012 at the Hotel Bel Air, 701 Stone Canyon Road, Los Angeles, California at 10:00A.M., local time, for the following purposes: The election of two directors to serve until the 2015 Annual Meeting of Stockholders; The approval of an amendment to our Restated Certificate of Incorporation to enable our Board of Directors to effect a reverse stock split of our outstanding common stock at any time prior to next year’s annual meeting of our stockholders in the range of between 1-for-3 and 1-for-12; The approval of separate amendments to our 2008 Stock Incentive Plan to (x)fix the aggregate number of shares of our common stock subject to the 2008 Plan at 5,000,000 shares and (y)fix the limitation on awards of stock options during any twelve-month period to any one participant, which we refer to as the “Section 162(m) limitation,” at 500,000 shares, in each case, subject to the approval of Proposal 2 relating to the reverse stock split and after giving effect to the reverse stock split; The advisory approval of the compensation of our named executive officers as disclosed in this proxy statement; The ratification the selection of BDO USA, LLP as our independent registered public accounting firm for the fiscal year ending December31, 2012; and The transaction of such other business as may properly come before the Annual Meeting and at any postponement or adjournment thereof. Only those stockholders of record at the close of business on March 23, 2012 are entitled to notice of and to vote at the Annual Meeting and at any postponement or adjournment thereof. A complete list of stockholders entitled to vote at the Annual Meeting will be available at the Annual Meeting. By Order of the Board of Directors, /s/ BENJAMIN S. LEVIN Benjamin S. Levin Corporate Secretary April2, 2012 WHETHER OR NOT YOU PLAN TO ATTEND THE ANNUAL MEETING, PLEASE COMPLETE, SIGN, DATE, AND RETURN THE ENCLOSED PROXY PROMPTLY IN THE ENCLOSED BUSINESS REPLY ENVELOPE (OR USE TELEPHONE OR INTERNET VOTING PROCEDURES, IF AVAILABLE THROUGH YOUR BROKER). IF YOU ATTEND THE ANNUAL MEETING AND WISH TO DO SO, YOU MAY REVOKE YOUR PROXY AND VOTE IN PERSON. CytRx Corporation 11726 SanVicente Boulevard, Suite650 Los Angeles, California 90049 To Be Held May 14, 2012 PROXY STATEMENT This Proxy Statement is furnished to holders of common stock, $.001par value per share, of CytRx Corporation, a Delaware corporation (“we,” “us,” “our,” “CytRx” or the “Company”) in connection with the solicitation of proxies by our Board of Directors for use at our 2012 Annual Meeting of Stockholders to be held at the Hotel Bel Air, 701 Stone Canyon Road, Los Angeles, California at 10:00A.M., local time, on Monday, May 14, 2012, and at any postponement or adjournment thereof. This Proxy Statement and the accompanying proxy card are first being mailed to our stockholders on or about April5, 2012. Our board of directors is asking you to vote your shares by completing, signing and returning the proxy card. If you attend the Annual Meeting in person, you may vote at the Annual Meeting even if you have previously returned a proxy. Please note, however, that if your shares are held of record by a broker, bank or other nominee and you wish to vote at the Annual Meeting, you must obtain a proxy issued in your name from that record holder. What is a proxy? A proxy is the legal designation of another person to vote the stock you own. That other person is called a proxy. If you designate someone as your proxy in a written document, that document is also called a proxy or a proxy card. We have designated Steven A. Kriegsman, our President and Chief Executive Officer, and Benjamin S. Levin, our General Counsel, Vice President - Legal Affairs and Corporate Secretary, as proxies for the Annual Meeting. By completing, signing and returning the accompanying proxy card, you are authorizing Messrs.Kriegsman and Levin to vote your shares at the Annual Meeting as you have instructed them on the proxy card. This way, your shares will be voted whether or not you attend the Annual Meeting. Even if you plan to attend the Annual Meeting, it is a good idea to complete, sign and return your proxy card before the Annual Meeting date just in case your plans change. You may vote at the Annual Meeting even if you have previously returned a proxy. What is a Proxy Statement? A Proxy Statement is a document that regulations of the Securities and Exchange Commission, or SEC, require us to give you when we ask you to sign a proxy card designating Messrs.Kriegsman and Levin as proxies to vote on your behalf. What is in this proxy statement? This Proxy Statement describes the proposals on which we would like you, as a stockholder, to vote at the Annual Meeting. It gives you information on the proposals, as well as other information about us, so that you can make an informed decision. What am I voting on? At the Annual Meeting, stockholders will act upon the matters referred to in the attached Notice of Meeting and described in detail in this Proxy Statement.These matters are: the election of two directors to serve until the 2015 annual meeting of stockholders; the approval of an amendment to our Restated Certificate of Incorporation to enable our board of directors to effect a reverse stock split of our outstanding common stock at any time prior to next year’s annual meeting of our stockholders in the range of between 1-for-3 and 1-for-12; 1 the approval of separate amendments to our 2008 Stock Incentive Plan to (x)fix the aggregate number of shares of our common stock subject to the 2008 Plan at 5,000,000 shares and (y)fix the limitation on awards of stock options during any twelve-month period to any one participant, which we refer to as the “Section 162(m) limitation,” at 500,000 shares, in each case, subject to the approval of Proposal 2 relating to the reverse stock split and after giving effect to the reverse stock split; the advisory approval of the compensation of our named executive officers as disclosed in this proxy statement; the ratification of our appointment of independent accountants; and the transaction of such other business as may properly come before the Annual Meeting and at any postponement or adjournment thereof. In addition, management will report on our performance during fiscal 2011 and respond to appropriate questions from stockholders. What is the purpose of the amendment to the Restated Certificate of Incorporation regarding a reverse stock split? The purpose of the amendment is to enable our Board of Directors to effect a reverse stock split of our outstanding common stock within a specified range in order to increase the trading price of our common stock to facilitate continued listing of our common stock on The NASDAQ Stock Market.The reverse stock split, by itself, is not expected to affect our market capitalization, although the actual market capitalization of the Company will depend on the number of outstanding shares and the prevailing market price of our common stock and other factors and may rise or fall in the future. What is the purpose of the amendments to the 2008 Stock Incentive Plan? The purpose of the amendments, which are subject to the approval of Proposal2 relating to the reverse stock split, is to fix the aggregate number of shares of our common stock subject to the 2008 Plan and the number of shares subject to the Section 162(m) limitation under the 2008 Plan.Without these amendments, these existing share limits under the 2008 Plan will be decreased proportionately as a result of the reverse stock split described in Proposal2. Who is entitled to vote at the Annual Meeting? Only stockholders of record at the close of business on March 23, 2012 are entitled to notice of, and to vote at, the Annual Meeting and at any adjournment or postponement thereof. What does it mean if I receive more than one proxy card? It means that you have multiple accounts at the transfer agent or with stockbrokers. Please complete, sign and return all proxy cards to ensure that all your shares are voted. Unless you need multiple accounts for specific purposes, it may be less confusing if you consolidate as many of your transfer agent or brokerage accounts as possible under the same name and address. What if I change my mind after I return my proxy card? You may revoke your proxy card and change your vote by: · signing another proxy card with a later date and returning it before the polls close at the Annual Meeting, or · voting in person at the Annual Meeting. However, if you hold your shares in street name, you must request a proxy from the person in whose name your shares are held, usually your stockbroker, to vote at the Annual Meeting. Will my shares be voted if I do not return my proxy card? If your shares are held in street name, your brokerage firm, under certain circumstances, may vote your shares. 2 Brokerage firms have authority under the rules of The NASDAQ Stock Market LLC to vote customers’ unvoted shares on some “routine” matters. If you do not give instructions to your broker, your broker can vote your shares with respect to routine matters only. Under these rules, Proposals 1, 3, 4 and 5 are considered non-routine, so if you do not give your broker instructions, your shares will be treated as broker non-votes with respect to each Proposals 1, 3, 4 and 5.Proposals 2 and 6 are considered routine matters. If you do not return a proxy card to vote your shares, your brokerage firm may either: · vote your shares on routine matters, or · leave your shares unvoted. We encourage you to provide instructions to your brokerage firm by returning your proxy card. This ensures that your shares will be voted at the Annual Meeting with respect to all of the proposals described in this proxy statement. What constitutes a quorum? Our Restated Bylaws provide that the presence, in person or by proxy, at our Annual Meeting of the holders of a majority of outstanding shares of our common stock will constitute a quorum for the transaction of business. For the purpose of determining the presence of a quorum, proxies marked “withhold authority” or “abstain” will be counted as present. Shares represented by proxies that include so-called broker non-votes (shares held by a broker or nominee that has no authority to vote upon a particular matter) also will be counted as shares present for purposes of establishing a quorum. On the record date, there were 148,427,069shares of our common stock issued and outstanding, exclusive of treasury shares. What are the voting rights of the holders of our common stock? Holders of our common stock are entitled to one vote per share with respect to each of the matters to be presented at the Annual Meeting. With regard to the election of directors, the two nominees receiving the greatest number of votes cast will be elected. Approval of the amendment to our Restated Certificate of Incorporation will require the affirmative vote of the holders of a majority of outstanding shares of our common stock. Approval of each of the other proposals requires the affirmative vote of a majority of the shares present in person or represented by proxy and entitled to vote on that proposal at the Annual Meeting. In the election of directors, you may vote “FOR,” “AGAINST” or “ABSTAIN” with respect to each of the nominees.If you abstain in the election of directors, it will not impact the election of directors.In tabulating the voting results for the election of directors, only “FOR” and “AGAINST” votes are counted. With respect to each of Proposals 2, 3, 4, 5 and 6, you may vote “FOR,” “AGAINST” or “ABSTAIN.” If you elect to abstain, it will have the same effect as an “AGAINST” vote. Broker non-votes have no effect and will not be counted toward the vote total for any proposal. What happens if a nominee is unable to stand for election? Our board of directors may reduce the number of nominees or select a substitute nominee. In the latter case, if you have completed, signed and returned your proxy card, Messrs. Kriegsman and Levin can vote your shares for a substitute nominee. They cannot vote for more than two nominees. What are the Board’s recommendations? The recommendations of our Board of Directors are set forth together with the description of each Proposal in this Proxy Statement. In summary, our Board of Directors recommends a vote: · “FOR” election of the incumbent directors named in this Proxy Statement as described in Proposal1; 3 · “FOR” approval of the amendment to our Restated Certificate of Incorporation to enable our Board of Directors to effect a reverse stock split of our outstandingcommon stock at any time prior to next year’s annual meeting of our stockholders in the range of between 1-for-3 and 1-for-12 as described in Proposal2; · “FOR” approval of an amendment to our 2008 Stock Incentive Plan to fix the aggregate number of shares of our common stock subject to the 2008 Plan at 5,000,000 shares as described in Proposal3, subject to the approval of Proposal 2 relating to the reverse stock split and after giving effect to the reverse stock split. · “FOR” approval of an amendment to our 2008 Stock Incentive Plan to fix the “Section 162(m) limitation” at 500,000 shares as described in Proposal4, subject to the approval of Proposal 2 relating to the reverse stock split and after giving effect to the reverse stock split. · “FOR” advisory approval of the compensation of our named executive officers as disclosed in this Proxy Statement as described in Proposal5; and · “FOR” ratification of the appointment of BDO USA, LLP as our independent registered public accounting firm for the year ending December 31, 2012 as described in Proposal6. Proxies If the enclosed proxy card is executed, returned in time and not revoked, the shares represented thereby will be voted at the Annual Meeting and at any postponement or adjournment thereof in accordance with the directions indicated on the proxy card. IF NO DIRECTIONS ARE INDICATED, PROXIES WILL BE VOTED IN ACCORDANCE WITH OUR BOARD OF DIRECTORS’ RECOMMENDATIONS IN THIS PROXY STATEMENT AND, AS TO ANY OTHER MATTERS PROPERLY BROUGHT BEFORE THE ANNUAL MEETING OR ANY POSTPONEMENT OR ADJOURNMENT THEREOF, IN THE SOLE DISCRETION OF THE PROXIES. Is my vote kept confidential? Proxies, ballots and voting tabulations identifying stockholders are kept confidential and will not be disclosed to third parties except as may be necessary to meet legal requirements. Where do I find the voting results of the Annual Meeting? We will announce preliminary voting results at the Annual Meeting. We will publish the final results in a Form 8-K. We intend to file the Form 8-K no later than May 18, 2012 with the Securities and Exchange Commission, or SEC. You may obtain a copy of the 8-K report by contacting us at (310) 826-5698 or at an SEC public reference room. For the location of an SEC public reference room near you, please contact the SEC at (800) SEC-0330. You can also get a copy of the 8-K report that will contain the voting results on the Internet at www.cytrx.com or through the SEC’s electronic data system called EDGAR at www.sec.gov. How do I receive an annual report? A copy of our Annual Report on Form 10-K for the fiscal year ended December31, 2011 is being delivered with this proxy statement to each stockholder. A copy of the Annual Report is also available on our website at www.cytrx.com and on the SEC’s website at www.sec.gov.Copies of exhibits to the Annual Report will be made available for a reasonable charge upon written request to CytRx Corporation, 11726 San Vicente Boulevard, Suite 650, Los Angeles, California 90049, Attention: Corporate Secretary. Do we have a policy about directors’ attendance at the annual meeting? We do not have a policy regarding attendance of directors at our annual meetings of stockholders. At our last annual meeting, all of the our directors were in attendance. 4 How are proxies solicited, and what is the cost? We pay all expenses incurred in connection with distributing and soliciting proxies. As part of this process, we reimburse brokers, nominees, fiduciaries and other custodians’ reasonable fees and expenses in forwarding proxy materials to stockholders. Our directors and employees may solicit proxies by mail, telephone or other means. Our directors and employees do not receive any additional compensation for these activities. Is a copy of this proxy statement available on the Internet? Yes. This proxy statement is available at our website at www.cytrx.com and on the SEC’s website at www.sec.gov. Who can help answer my questions? If you have any questions or need further assistance in voting your shares, or if you need additional copies of this material, please contact Alliance Advisors, LLC, our proxy solicitation agent toll free at 866-329-8440. 5 TABLE OF CONTENTS PROPOSAL 1 — ELECTION OF DIRECTORS 7 PROPOSAL2— APPROVAL OF AMENDMENT TO THE CYTRX CORPORATION RESTATED CERTIFICATE OF INCORPORATION 33 PROPOSAL 3 AND 4 — APPROVAL OF FIRST AND SECOND AMENDMENT TO THE CYTRX CORPORATION 2 36 PROPOSAL 5 – ADVISORY VOTE ON EXECUTIVE COMPENSATION 44 PROPOSAL 6 — RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 45 STOCKHOLDER PROPOSALS 46 OTHER MATTERS 46 ANNEX A— Amendment to Restated Certificate of Incorporation of CytRx Corporation A-1 ANNEX B—First Amendment to the CytRx Corporation 2008 Stock Incentive Plan B-1 ANNEX C—Second Amendment to the CytRx Corporation 2008 Stock Incentive Plan C-1 6 PROPOSAL1 ELECTION OF DIRECTORS Pursuant to our Restated Bylaws, our Board of Directors has fixed the number of our directors at seven. Our Restated Certificate of Incorporation and our Restated Bylaws provide for the classification of our directors into three classes, which we refer to as ClassI, ClassII and ClassIII, with each Class to consist as nearly as possible of an equal number of directors. One Class of directors is to be elected at each annual meeting of stockholders to serve for a term of three years. We have two incumbent directors in ClassIII whose terms expire at the Annual Meeting. The Board of Directors has nominated the incumbent ClassIII directors, Max Link, Ph.D. and Richard L. Wennekamp, for reelection as ClassIII directors to serve until the 2015 Annual Meeting of Stockholders and until their successors are duly elected and qualified. Information concerning Dr. Link and Mr. Wennekamp, as well as the directors whose terms of office will continue after the Annual Meeting, is set forth below. Each director’s age is indicated in parentheses after his name. ClassIII— Nominees to Serve as Directors Until the 2015 Annual Meeting We believe that Dr. Link and Mr. Wennekamp will be available and able to serve as directors. In the event that either of them is unable or unwilling to serve, the proxy holders will vote the proxies for such other nominee as they may determine. Max Link, Ph.D. (71), our Chairman of the Board, has been a director since 1996. Dr. Link has been retired from business since 2003. From March 2002 until its acquisition by Zimmer Holdings, Dr. Link served as Chairman and CEO of Centerpulse, Ltd.From May 1993 to June 1994, Dr. Link served as the Chief Executive Officer of Corange Ltd. (the holding company for Boehringer Mannheim Therapeutics, Boehringer Mannheim Diagnostics and DePuy International). From 1992 to 1993, Dr. Link was Chairman of Sandoz Pharma, Ltd. From 1987 to 1992, Dr. Link was the Chief Executive Officer of Sandoz Pharma and a member of the Executive Board of Sandoz, Ltd., Basel.
